
QuickLinks -- Click here to rapidly navigate through this document


Exhibit No. 10.6



WASHINGTON MUTUAL, INC.
RETIREMENT SAVINGS AND INVESTMENT PLAN AMENDMENTS


        1.     Existing Section 4.1(b) is replaced in its entirety by the
following:

        (b)   Safe Harbor Matching Contribution.    For any Participant who has
completed twelve (12) months of Service, a matching contribution by the Employer
equal to the following:

        (A)  One Hundred (100) percent of a Participant's Salary Deferral
Contributions not in excess of three (3) percent of the Participant's Considered
Compensation.

        (B)  Fifty (50) percent of a Participant's Salary Deferral Contributions
in excess of three (3) percent of the Participant's Considered Compensation but
not in excess of five (5) percent of the Participant's Considered Compensation.

        2.     The first sentence of Section 4.5 shall be amended to read as set
forth below:

For each Plan Year, the Plan shall satisfy the nondiscrimination tests in
section 401(m) of the Code and Treasury Regulations promulgated thereunder;
provided, however, that the Plan shall be deemed to satisfy such tests without
regard to Sections 4.5(a)-(c) below for any Plan Year in which Employer Matching
Contributions pursuant to Section 4.1(b) satisfy the contributions requirements
set forth in section 401(m)(11) of the Code and Treasury Regulations thereunder.

        3.     The first sentence of Section 5.2 shall be amended as set forth
below:

For each Plan Year, the Plan shall satisfy the nondiscrimination tests in
section 401(k)(3) of the Code and the Treasury Regulations promulgated
thereunder; provided, however, that the Plan shall be deemed to satisfy such
tests without regard to Sections 5.2(a)-(c) below for any Plan Year in which
Employer Matching Contributions pursuant to Section 4.1(b) satisfy the
contributions requirements set forth in section 401(k)(12) of the Code and
Treasury Regulations thereunder.

        4.     Section 7.5 shall be amended by the addition of new paragraph (k)
to read as set forth below:

        (k)   Notwithstanding the foregoing, a Participant shall be fully vested
at all times with respect to the portion of such Participant's Accrued Benefit
attributable to Matching Contributions made pursuant to Section 4.1(b)(1) with
respect to Salary Deferral Contributions made with respect to Considered
Compensation earned after December 31, 2003.

        5.     The portion of Section 8.10 that precedes the paragraph (a) is
amended to read as follows:

Restrictions on Distributions.    Notwithstanding anything to the contrary
above, a Participant's Salary Deferral Account, and any amounts in any other
employer contribution accounts attributable to Qualified Employer Contributions
or Matching Contributions made pursuant to Section 4.1(b)(1) with respect to
Salary Deferral Contributions made with respect to Considered Compensation
earned after December 31, 2003, and any earnings on such Qualified Employer
Contributions or Matching Contributions, shall not be distributed before the
first to occur of the following events:

        Pursuant to the authority delegated to him by the Human Resources
Committee of the Board of Directors at its October 21, 2003 meeting, the
undersigned officer of Washington Mutual, Inc. hereby executes this instrument
to be effective as of January 1, 2004.

WASHINGTON MUTUAL, INC.                   
By:
    

--------------------------------------------------------------------------------


 
Date:
    

--------------------------------------------------------------------------------

Its: Executive Vice President—Human Resources      

--------------------------------------------------------------------------------





QuickLinks


Exhibit No. 10.6



WASHINGTON MUTUAL, INC. RETIREMENT SAVINGS AND INVESTMENT PLAN AMENDMENTS
